DETAILED ACTION
Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This action is in response to the Applicant’s filing on 2/17/2021. Claims 1–30 are pending and are examined below.
Claim objections
Claims 4, 21, and 28 are objected to because of claim informalities. Namely, the recitation of “in in” is a typo.
	Appropriate correction is required. 
Claim interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
	This application includes one or more claim limitations that use the word “means” and are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and “means” is not preceded by a structural modifier. In claims 18–25, such claim limitations found are: 
“means for determining a first vehicle position and a first vehicle orientation of a first vehicle,” 
“means for determining a first vehicle dimensional boundary,”
“means for receiving a V2X message,” 
“means for selecting a vehicle threshold model,” 
“means for determining a second vehicle dimensional boundary,” 
“means for determining whether any portion of the first vehicle dimensional boundary overlaps any portion of the second vehicle dimensional boundary,” 
“means for identifying a position overlap misbehavior condition,” 
“means for generating a misbehavior report,” 
“means for transmitting the misbehavior report,” 
“means for determining that the first vehicle has left a first geographic area and entered a current geographic area,” 
“means for selecting the vehicle threshold model from a set of vehicle threshold models,” and 
“means for calculating a confidence level.” 
	But for “receiving a V2X message” and “transmitting the misbehavior report,” the corresponding structure described in the specification as performing the claimed functions at least includes: “a non-transitory computer-readable storage medium or non-transitory processor-readable storage medium.” (PGPUB, ¶ 149).
	For “receiving a V2X message” and “transmitting the misbehavior report,” the corresponding structure described in the specification as performing the claimed functions at least includes: radio module 140e. (See at least PGPUB, ¶ 48). 
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked.
	Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Claim rejections—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1–30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of a mental process without significantly more.
	Independent claim 1 recites: 
“determining a first vehicle position and a first vehicle orientation,”
“determining a first vehicle dimensional boundary,”
“receiving a V2X message,” 
“selecting a vehicle threshold model,” 
“determining a second vehicle dimensional boundary,” 
“determining whether any portion of the first vehicle dimensional boundary overlaps any portion of the second vehicle dimensional boundary,” 
“identifying a position overlap misbehavior condition,” 
“generating a misbehavior report,” and
“transmitting the misbehavior report.” 
	Independent claims 10, 18, and 26 recite similar subject matter as claim 1 but for minor differences.
	The broadest reasonable interpretation of these claims can be performed in the mind but for the recitation of insignificant extra-solution activity—i.e., receiving a V2X message (a form of gathering data), generating a misbehavior report, and transmitting a misbehavior report. But for the insignificant extra-solution activity, determining vehicular boundaries and identifying overlapping of said boundaries are forms of observation, evaluation, judgment, or opinion which the courts have held to represent the abstract idea of mental processes. Accordingly, the claimed invention represents an abstract idea. See MPEP § 2106.04(a). 
	The judicial exception is not integrated into a practical application. The claims recite generic computing components—i.e., a V2X system, a memory, and a processor—that are recited at a high level of generality such that they cannot be considered more than mere instructions to apply the judicial exception using generic computer components.
	Likewise, the additional elements of generic computing components are not sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components does not constitute an inventive concept. See MPEP § 2106.04(a)(2)(III)(C).
	Claims 2–9 depend from claim 1 but do not render the claimed invention patent eligible because they either merely further limit the abstract idea or are directed to additional mental steps—i.e., selecting the vehicle threshold model, calculating a confidence level, and assigning the first vehicle length and the first vehicle width. Claims 11–17 depend from claim 10 but do not render the claimed invention patent eligible for at least the same reasons as above. Claims 19–25 depend from claim 18 but do not render the claimed invention patent eligible for at least the same reasons as above. Claims 27–30 depend from claim 26 but do not render the claimed invention patent eligible for at least the same reasons as above.
	Accordingly, claims 1–30 are rejected under 35 U.S.C. § 101.
Claim rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–5, 10–13, 18–21, and 26–28 are rejected under 35 U.S.C. § 103 as being unpatentable over Kamel et al. (doi: 10.1109/WCNC.2019.88857401) in view of Yang et al. (US20200137580A1); from here on referred to as Kamel and Yang, respectively.
	As to claim 1, Kamel discloses a method of performing a position overlap check by a first vehicle in a vehicle-to-everything (V2X) system using vehicle threshold model data, comprising:
	determining a first vehicle position and a first vehicle orientation of a first vehicle (“The standard ETSI Cooperative Awareness Message (CAM) … and IEEE Basic Safety Message (BSM) … messages integrate a field called confidence range for each mobility parameter …. We present CaTch …, a misbehavior detection library which takes into consideration the confidence range.” That is, vehicles, including first and second vehicles, broadcast CAM and BSM messages through V2X; it is known in the art that these messages contain information pertaining to at least a vehicle’s position and orientation. Kamel’s emphasis omitted; see at least p. 1. “The position consistency is computed by comparing the distance between two consecutive broadcasted positions d01 with the maximum plausible Euclidean distance dmax …. The maximum plausible distance is computed based on the position … and heading information received in the beacon0 message.” That is, at least a first vehicle may broadcast a beacon0 message containing at least its position and orientation. Emphasis added; see at least p. 3 and Figs. 4a, 4b.);
determining a first vehicle dimensional boundary, wherein the first vehicle dimensional boundary is based on a first vehicle length, a first vehicle width, the first vehicle position, and the first vehicle orientation (“[The usual intersection check] uses the broadcasted length and width of the vehicle in the beacons as illustrated in figure 8a. CaTch models each vehicle as an ellipse with an increased width and length according to the confidence range of the position …. the severity of the intersection depends greatly on the location it occurred and the rotation of the affected vehicles. This phenomenon is numerically added to the equation using an importance factor as calculated below:
                        
                            
                                
                                    f
                                
                                
                                    a
                                
                            
                            =
                            A
                            
                                
                                    e
                                
                                
                                    a
                                    b
                                
                            
                            /
                            
                                
                                    A
                                    
                                        
                                            e
                                        
                                        
                                            a
                                        
                                    
                                    +
                                    A
                                    
                                        
                                            e
                                        
                                        
                                            b
                                        
                                    
                                    -
                                    A
                                    
                                        
                                            e
                                        
                                        
                                            a
                                            b
                                        
                                    
                                
                            
                        
                                            
                            f
                            =
                            
                                
                                    f
                                
                                
                                    a
                                
                            
                            
                                
                                    f
                                
                                
                                    i
                                
                            
                        
                    	(8).”
Emphasis added; see at least p. 5 and Figs. 8a, 8b. Additionally, see in p. 5. the table under equation 8, which details variables used in equation 8. Summing up, a first vehicle boundary is calculated based on at least the first vehicle’s length, width, position, and heading.);
receiving a V2X message from a second vehicle, wherein the V2X message comprises a second vehicle position and a second vehicle orientation (“The maximum plausible distance is computed based on the position … and heading information received in the beacon0 message.” That is, at least a second vehicle may broadcast a beacon0 message containing at least its position and orientation. Emphasis added; see at least p. 3 and Figs. 4a, 4b. “[The usual intersection check] uses the broadcasted length and width of the vehicle in the beacons as illustrated in figure 8a. CaTch models each vehicle as an ellipse with an increased width and length according to the confidence range of the position.” That is, in at least the intersection check, broadcast information is received from at least two vehicles (i.e., cara and carb). Emphasis added; see at least p. 5 and Figs. 8a, 8b. Additionally, see in p. 5. the table under equation 8, which shows that information pertaining to an nth car’s length, width, heading, and position are obtained. In this regard, a second vehicle broadcasts its position and orientation.);
	selecting a vehicle threshold model for the second vehicle, wherein the selected vehicle threshold model comprises a selected vehicle threshold model length and a selected vehicle threshold model width, and a selected vehicle threshold model confidence value (“CaTch models each vehicle as an ellipse [i.e., threshold model] with an increased width and length according to the confidence range [i.e., confidence value] of the position.” Emphases added; see at least p. 5 and Figs. 8a, 8b. In more detail, Fig. 8b illustrates the construction of first and second vehicle models.);
determining a second vehicle dimensional boundary, wherein the second vehicle dimensional boundary is based on the second vehicle position, the second vehicle orientation received in the V2X message, the selected vehicle threshold model length and the selected vehicle threshold model width (“CaTch models each vehicle as an ellipse with an increased width and length according to the confidence range of the position.” See at least p. 5 and Figs. 8a, 8b. In more detail, FIG. 8b illustrates the construction of first and second vehicle models; these models represent respective vehicle dimensional boundaries. See also in p. 5. the table under equation 8, which shows that information pertaining to an nth car’s length, width, heading, and position are obtained.);
determining a second vehicle dimensional boundary, wherein the second vehicle dimensional boundary is based on the second vehicle position, the second vehicle orientation received in the V2X message, the selected vehicle threshold model length and the selected vehicle threshold model width (“CaTch models each vehicle as an ellipse with an increased width and length according to the confidence range of the position (fig 8b).” See at least p. 5 and Figs. 8a, 8b. In more detail, Fig. 8b illustrates the construction of first and second vehicle models; these models represent respective vehicle dimensional boundaries. See also in id the table under equation 8, which shows that information pertaining to an nth car’s length, width, heading, and position are obtained.);
identifying a position overlap misbehavior condition in response to determining that any portion of the first vehicle dimensional boundary overlaps any portion of the second vehicle dimensional boundary (“In this paper we … consider the following checks [for detecting misbehavior]: … Intersection check: Check if two Beacons coming from two different ITS-S have overlapping locations.” That is, a misbehavior is detected if two vehicular boundaries intersect. Bold from original; see at least p. 2 See also the “Intersection Check” section in p. 8, and see also Figs. 8a and 8b.);
Kamel fails to explicitly disclose selecting a vehicle threshold model for the second vehicle from a set of vehicle threshold models.
Nevertheless, one of ordinary skill in the art before the effective filing date would have found it obvious to include a set of vehicle threshold models because this limitation is implicitly included in Kamel’s disclosure. The computation of vehicle models based on various inputs effectively creates a set of models; that is, a model generated from specific inputs relating to one vehicle represents merely one output out of many possibilities. 
Kamel fails to explicitly disclose generating a misbehavior report that identifies the position overlap misbehavior condition; and transmitting the misbehavior report to a misbehavior managing authority.
Nevertheless, Yang teaches generating a misbehavior report that identifies the position overlap misbehavior condition; and transmitting the misbehavior report to a misbehavior managing authority (“An example misbehavior detection engine 215 may include a misbehavior reporting engine (e.g., 228) to report detected misbehavior … to backend systems (e.g., 250), such as certificate authorities responsible for maintaining certificates granted to and used by roadway systems to authenticate their reliability.” See at least ¶ 48. See also ¶ 46 which details that position overlap corresponds to a misbehavior.). 
Kamel discloses identifying a position overlap misbehavior condition in response to determining that any portion of the first vehicle dimensional boundary overlaps any portion of the second vehicle dimensional boundary. Yang teaches generating a misbehavior report that identifies the position overlap misbehavior condition, and transmitting the misbehavior report to a misbehavior managing authority.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kamel with the features of: generating a misbehavior report that identifies the position overlap misbehavior condition, and transmitting the misbehavior report to a misbehavior managing authority, as taught by Yang, because these features are useful in the art of V2X communications for improving communication reliability and safety. Indeed, Yang suggests how these features are useful in the art, stating, “A trust engine 275 may be utilized to determined that a particular certificate has been compromised by a malicious actor (based on repeated misbehavior reports) and the certificate manager may revoke or cancel the certificate based on the determined malfeasance.” (Yang, ¶ 51).
Independent claims 10, 18, and 26 are rejected for at least the same reasons as claim 1 as the claims recite similar subject matter but for minor differences.
As to claims 2, 11, and 19, Kamel discloses selecting the vehicle threshold model for a current geographic area in response to determining that the first vehicle has left a first geographic area and entered the current geographic area, wherein the vehicle threshold model for the current geographic area is different than the vehicle threshold model for the first geographic area (Kamel’s disclosure of equation 8 and its associated table of variables shows that variables that are contingent on a vehicle’s location—e.g., x and y positions, distances and vectors between vehicle centers, and so forth—are used to generate a vehicle threshold model. In this sense, each generated vehicle threshold model is unique to its geographic location; in other words, a vehicle threshold model for a current geographic area will be different than one for a first geographic area. Additionally, each model is necessarily generated in instances such as in response to the first vehicle leaving the first area and entering the current area as the model is necessarily updated each time the vehicle moves. See at least p. 5.).
Kamel fails to explicitly disclose a set of vehicle threshold models.
Nevertheless, one of ordinary skill in the art before the effective filing date would have found it obvious to include a set of vehicle threshold models because this limitation is implicitly included in Kamel’s disclosure. The computation of vehicle models based on various inputs effectively creates a set of models; that is, a model generated from specific inputs relating to one vehicle represents merely one output out of many possibilities. 
As to claims 3, 12, 20, and 27, Kamel discloses calculating a confidence level for the identification that a misbehavior condition has occurred in response to identifying the overlap misbehavior condition, wherein the confidence level for the identification that a misbehavior condition has occurred is based on the selected vehicle threshold model confidence value (“[The usual intersection check] uses the broadcasted length and width of the vehicle in the beacons as illustrated in figure 8a. CaTch models each vehicle as an ellipse with an increased width and length according to the confidence range of the position …. To calculate the uncertainty factor [i.e., confidence level], first the intersection area between the two ellipses is calculated.” Emphasis added; see at least p. 5 and Figs. 8a, 8b. See also the “Misbehavior Detection Applications” section in pp. 5–6 which discusses how the uncertainty factor is utilized for detecting misbehaviors.).
As to claims 4, 13, 21, and 28, Kamel fails to explicitly disclose wherein a length and a width are assigned to the second vehicle in the vehicle threshold model based on a distribution of vehicle length and vehicle width in in a current geographic area.
Nevertheless, Yang teaches wherein a length and a width are assigned to the second vehicle in the vehicle threshold model based on a distribution of vehicle length and vehicle width in a current geographic area (Tracked objects, i.e. “second vehicle,” based in part on normal distribution – See at least ¶ 83.).
Kamel discloses identifying a position overlap misbehavior condition in response to determining that any portion of the first vehicle dimensional boundary overlaps any portion of the second vehicle dimensional boundary; and calculating a confidence level for the identification that a misbehavior condition has occurred. Yang teaches wherein a length and a width are assigned to the second vehicle in the vehicle threshold model based on a distribution of vehicle length and vehicle width in a current geographic area.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kamel with the feature of: wherein a length and a width are assigned to the second vehicle in the vehicle threshold model based on a distribution of vehicle length and vehicle width in a current geographic area, as taught by Yang, because this feature is useful in the art for, as suggested by Yang, “more carefully analyz[ing] the contents of misbehavior report messages relating to alleged misbehavior by a particular roadway system to determine whether to revoke an autonomous vehicle's communication credentials” (Yang, ¶ 87).
As to claim 5, Kamel discloses assigning the first vehicle length and the first vehicle width from values contained in the selected vehicle threshold model (“[The usual intersection check] uses the broadcasted length and width of the vehicle in the beacons as illustrated in figure 8a. CaTch models each vehicle as an ellipse with an increased width and length according to the confidence range of the position.” Emphasis added; see at least p. 5 and Figs. 8a, 8b.).
Claims 6–9, 14–17, 22–25, and 29–30 are rejected under 35 U.S.C. § 103 as being unpatentable over Kamel in view of Yang as applied to claim 1, further in view of Monteuuis et al. (doi: 10.1109/SSIC.2018.85566512; from here on referred to as Monteuuis).
	As to claims 6, 14, 22, and 29, Kamel discloses a minimum vehicle confidence value and a maximum vehicle confidence value associated with a vehicle threshold model; and wherein the vehicle threshold model’s dimensions comprise a maximum vehicle length that is greater than an actual longest vehicle length and a maximum vehicle width that is greater than an actual widest vehicle width (“[The usual intersection check] uses the broadcasted length and width of the vehicle in the beacons as illustrated in figure 8a. CaTch models each vehicle as an ellipse with an increased width and length according to the confidence range of the position.” That is, the bounds of the confidence range correspond to minimum and maximum confidence values because they are generated based on the confidence of the minimum and maximum dimensions of the modeled vehicle. Furthermore, as the bounds are increased, the model has a maximum dimensions (i.e., length and width) than the actual vehicle. Emphases added; see at least p. 5 and Figs. 8a, 8b.);
	The combination of Kamel and Yang fails to explicitly disclose a minimum vehicle threshold model comprising minimum dimensions and a minimum vehicle confidence value for a minimum vehicle size in the current geographic area, wherein the minimum dimensions comprise a minimum vehicle length and a minimum vehicle width; and a maximum vehicle threshold model comprising maximum dimensions and a maximum vehicle confidence value for a maximum vehicle size in the current geographic area, wherein the maximum dimensions comprise a maximum vehicle length that is greater than an actual longest vehicle length and a maximum vehicle width that is greater than an actual widest vehicle width.
	Nevertheless, Monteuuis teaches a minimum vehicle threshold model comprising minimum dimensions for a minimum vehicle size in the current geographic area, wherein the minimum dimensions comprise a minimum vehicle length and a minimum vehicle width; and a maximum vehicle threshold model comprising maximum dimensions for a maximum vehicle size in the current geographic area (“[In the MinMax method] the definition of each plausibility area is set on the lowest and highest values of width and length of its non-misbehaving dataset.” See at least p. 6 and Fig. 6a. “Each V2X message with dimensions that fall outside the plausibility area … will be considered as misbehavior.” See at least p. 7. Summing up, the plausibility area is constructed based on minimum and maximum dimensions of a respective vehicle.).
	Kamel discloses a minimum vehicle confidence value and a maximum vehicle confidence value associated with a vehicle threshold model; identifying a position overlap misbehavior condition in response to determining that any portion of the first vehicle dimensional boundary overlaps any portion of the second vehicle dimensional boundary; and calculating a confidence level for the identification that a misbehavior condition has occurred. Yang teaches wherein a length and a width are assigned to the second vehicle in the vehicle threshold model based on a distribution of vehicle length and vehicle width in a current geographic area. Monteuuis teaches minimum and maximum vehicle threshold values generated based on minimum and maximum dimensions, respectively.
	It would have been obvious to modify the combination of Kamel and Yang with the features of: a minimum vehicle threshold model comprising minimum dimensions for a minimum vehicle size in the current geographic area, wherein the minimum dimensions comprise a minimum vehicle length and a minimum vehicle width; and a maximum vehicle threshold model comprising maximum dimensions for a maximum vehicle size in the current geographic area, as taught by Monteuuis, to yield the features of: a minimum vehicle threshold model comprising minimum dimensions and a minimum vehicle confidence value for a minimum vehicle size in the current geographic area, wherein the minimum dimensions comprise a minimum vehicle length and a minimum vehicle width; and a maximum vehicle threshold model comprising maximum dimensions and a maximum vehicle confidence value for a maximum vehicle size in the current geographic area, wherein the maximum dimensions comprise a maximum vehicle length that is greater than an actual longest vehicle length and a maximum vehicle width that is greater than an actual widest vehicle width, because these features are useful in the art since, as suggested by Monteuuis, “correlating the different types of data within a V2X message … can improve the trustworthiness assessment of a V2X message” (Monteuuis, p. 7).
	As to claims 7, 15, 23, and 30, Kamel discloses wherein the selected vehicle threshold model comprises a selected threshold vehicle length, a selected threshold vehicle width and a selected threshold vehicle confidence value of a threshold vehicle in the current geographic area (“CaTch models each vehicle as an ellipse with an increased width and length according to the confidence range of the position.” See at least p. 5 and Figs. 8a, 8b. In more detail, Fig. 8b illustrates the construction of first and second vehicle models; these models represent respective vehicle dimensional boundaries. See also in id the table under equation 8, which shows that information pertaining to an nth car’s length, width, heading, and position are obtained.).
	The combination of Kamel and Yang fails to explicitly disclose:
wherein the selected threshold vehicle confidence value of the threshold vehicle is a percentage of all vehicles in the current geographic area minus a percentage of vehicles in the current geographic area having an actual length greater than the length of the selected vehicle threshold model and having an actual width greater than the width of the selected vehicle threshold model, further wherein the calculated confidence level equals the percentage of vehicles smaller than the minimum dimensions minus the selected vehicle threshold model confidence value of the threshold vehicle in the current geographic area.
	Nevertheless, Monteuuis teaches wherein the selected threshold vehicle confidence value of the threshold vehicle is a percentage of all vehicles in the current geographic area minus a percentage of vehicles in the current geographic area having an actual length greater than the length of the selected vehicle threshold model and having an actual width greater than the width of the selected vehicle threshold model, further wherein the calculated confidence level equals the percentage of vehicles smaller than the minimum dimensions minus the selected vehicle threshold model confidence value of the threshold vehicle in the current geographic area (“[In the MinMax method] the definition of each plausibility area is set on the lowest and highest values of width and length of its non-misbehaving dataset.” See at least p. 6 and FIG. 6a. “Each V2X message with dimensions that fall outside the plausibility area … will be considered as misbehavior.” See at least p. 7. Summing up the above, Monteuuis teaches that each V2X message which reports a vehicle with width and length that either (1) exceed maximum dimensions or (2) do not exceed minimum dimensions will be reported as a misbehavior. In these cases, the threshold vehicle confidence value and the calculated confidence value will respectively equal zero. That is, in case (1), the total percentage of all vehicles in the current geographic area—which is equal to 1, corresponding to 100%—minus the percentage of vehicles with dimensions larger than the assigned dimensions in the selected vehicle threshold model, equal to 1 in this case, results in                
                     
                    1
                    -
                    1
                    =
                    0
                
            ; and in case 2, the percentage of vehicles with dimensions smaller than the minimum dimensions, equal to 1 in this case, minus the selected vehicle threshold model confidence value, which is equal to 1 as the percentage of vehicles smaller than the assigned dimensions is equal to 0, yielding                 
                    1
                    -
                    0
                    =
                    1
                
            , results in                 
                    1
                    -
                    1
                    =
                    0
                
            .).
	Kamel discloses selecting a vehicle threshold model, identifying a position overlap misbehavior condition in response to determining that any portion of the first vehicle dimensional boundary overlaps any portion of the second vehicle dimensional boundary, and wherein the selected vehicle threshold model comprises a selected threshold vehicle length, a selected threshold vehicle width and a selected threshold vehicle confidence value of a threshold vehicle in the current geographic area. Yang teaches wherein a length and a width are assigned to the second vehicle in the vehicle threshold model based on a distribution of vehicle length and vehicle width in a current geographic area. Monteuuis teaches wherein the selected threshold vehicle confidence value is a percentage of all vehicles in the current geographic area minus a percentage of vehicles having greater dimensions than the selected vehicle threshold model, further wherein the calculated confidence level equals the percentage of vehicles smaller than the minimum dimensions minus the selected vehicle threshold model confidence value of the threshold vehicle.
	It would have been obvious to modify the combination of Kamel and Yang with the features of: wherein the selected threshold vehicle confidence value of the threshold vehicle is a percentage of all vehicles in the current geographic area minus a percentage of vehicles in the current geographic area having an actual length greater than the length of the selected vehicle threshold model and having an actual width greater than the width of the selected vehicle threshold model, further wherein the calculated confidence level equals the percentage of vehicles smaller than the minimum dimensions minus the selected vehicle threshold model confidence value of the threshold vehicle in the current geographic area, as taught by Monteuuis, because these features are useful in the art for, as suggested by Monteuuis, “improv[ing] the trustworthiness assessment of a V2X message” (Monteuuis, p. 7). 
	As to claims 8, 16, and 24, Kamel discloses a minimum vehicle confidence value and a maximum vehicle confidence value associated with a vehicle threshold model (“[The usual intersection check] uses the broadcasted length and width of the vehicle in the beacons as illustrated in figure 8a. CaTch models each vehicle as an ellipse with an increased width and length according to the confidence range of the position.” That is, the bounds of the confidence range correspond to minimum and maximum confidence values because they are generated based on the confidence of the minimum and maximum dimensions of the modeled vehicle. Emphasis added; see at least p. 5 and Figs. 8a, 8b.).
The combination of Kamel and Yang fails to explicitly disclose a minimum vehicle threshold model comprising minimum dimensions and a minimum vehicle confidence value for a minimum vehicle size in the current geographic area, wherein the minimum dimensions comprise a minimum vehicle length that is less than an actual shortest vehicle length and a minimum vehicle width that is less than an actual narrowest vehicle width; and a maximum vehicle threshold model comprising maximum dimensions and a maximum vehicle confidence value for a maximum vehicle size in the current geographic area, wherein the maximum dimensions comprise a maximum vehicle length and a maximum vehicle width.
Nevertheless, Monteuuis teaches a minimum vehicle threshold model comprising minimum dimensions for a minimum vehicle size in the current geographic area, wherein the minimum dimensions comprise a minimum vehicle length that is less than an actual shortest vehicle length and a minimum vehicle width that is less than an actual narrowest vehicle width; and a maximum vehicle threshold model comprising maximum dimensions for a maximum vehicle size in the current geographic area, wherein the maximum dimensions comprise a maximum vehicle length and a maximum vehicle width (“[In the MinMax method] the definition of each plausibility area is set on the lowest and highest values of width and length of its non-misbehaving dataset …. Each machine learning classifier (MLP, AdaBoost, and Random Forest) [i.e., a set of classifiers not including MinMax] has a plausibility area that fits more the instances cluster of each ITS-Station type. The error margin is smaller than the margin of MinMax method.” That is, the plausibility areas of the machine learning classifiers comprise minimum dimensions that are less than actual vehicle dimensions. Monteuuis emphasis omitted; see at least p. 6 and Figs. 6a, 6b, 6c, 6d. “Each V2X message with dimensions that fall outside the plausibility area … will be considered as misbehavior.” See at least p. 7. Summing up, the plausibility area is constructed based on minimum and maximum dimensions of a respective vehicle.).
Kamel discloses a minimum vehicle confidence value and a maximum vehicle confidence value associated with a vehicle threshold model; identifying a position overlap misbehavior condition in response to determining that any portion of the first vehicle dimensional boundary overlaps any portion of the second vehicle dimensional boundary; and calculating a confidence level for the identification that a misbehavior condition has occurred. Yang teaches wherein a length and a width are assigned to the second vehicle in the vehicle threshold model based on a distribution of vehicle length and vehicle width in a current geographic area. Monteuuis teaches minimum and maximum vehicle threshold values generated based on minimum and maximum dimensions, respectively; and wherein the minimum dimensions comprise a minimum vehicle length that is less than an actual shortest vehicle length and a minimum vehicle width that is less than an actual narrowest vehicle width.
	It would have been obvious to modify the combination of Kamel and Yang with the features of: a minimum vehicle threshold model comprising minimum dimensions for a minimum vehicle size in the current geographic area, wherein the minimum dimensions comprise a minimum vehicle length that is less than an actual shortest vehicle length and a minimum vehicle width that is less than an actual narrowest vehicle width; and a maximum vehicle threshold model comprising maximum dimensions for a maximum vehicle size in the current geographic area, wherein the maximum dimensions comprise a maximum vehicle length and a maximum vehicle width, as taught by Monteuuis, to yield the features of: a minimum vehicle threshold model comprising minimum dimensions and a minimum vehicle confidence value for a minimum vehicle size in the current geographic area, wherein the minimum dimensions comprise a minimum vehicle length that is less than an actual shortest vehicle length and a minimum vehicle width that is less than an actual narrowest vehicle width; and a maximum vehicle threshold model comprising maximum dimensions and a maximum vehicle confidence value for a maximum vehicle size in the current geographic area, wherein the maximum dimensions comprise a maximum vehicle length and a maximum vehicle width, because these features are useful in the art since, as suggested by Monteuuis, “correlating the different types of data within a V2X message … can improve the trustworthiness assessment of a V2X message” (Monteuuis, p. 7).
	As to claims 9, 17, and 25, Kamel discloses wherein the selected vehicle threshold model comprises a selected threshold vehicle length, a selected threshold vehicle width and a selected threshold vehicle confidence value of a threshold vehicle in the current geographic area (“CaTch models each vehicle as an ellipse with an increased width and length according to the confidence range of the position.” See at least p. 5 and Figs. 8a, 8b. In more detail, Fig. 8b illustrates the construction of first and second vehicle models; these models represent respective vehicle dimensional boundaries. See also in id the table under equation 8, which shows that information pertaining to an nth car’s length, width, heading, and position are obtained.).
	The combination of Kamel and Yang fails to explicitly disclose wherein the selected threshold vehicle confidence value of the threshold vehicle is a percentage of all vehicles in the current geographic area minus a percentage of vehicles in the current geographic area having an actual length less than the length of the selected vehicle threshold model and having an actual width less than the width of the selected vehicle threshold model, further wherein: the calculated confidence level equals the percentage of vehicles larger than the maximum dimensions minus the selected vehicle threshold model confidence value of the threshold vehicle in the current geographic area.
	Nevertheless, Monteuuis teaches wherein the selected threshold vehicle confidence value of the threshold vehicle is a percentage of all vehicles in the current geographic area minus a percentage of vehicles in the current geographic area having an actual length less than the length of the selected vehicle threshold model and having an actual width less than the width of the selected vehicle threshold model, further wherein: the calculated confidence level equals the percentage of vehicles larger than the maximum dimensions minus the selected vehicle threshold model confidence value of the threshold vehicle in the current geographic area (“[In the MinMax method] the definition of each plausibility area is set on the lowest and highest values of width and length of its non-misbehaving dataset.” See at least p. 6 and FIG. 6a. “Each V2X message with dimensions that fall outside the plausibility area … will be considered as misbehavior.” See at least p. 7. Summing up the above, Monteuuis teaches that each V2X message which reports a vehicle with width and length that either (1) do not exceed minimum dimensions or (2) exceed maximum dimensions will be reported as a misbehavior. In these cases, the threshold vehicle confidence value and the calculated confidence value will respectively equal zero. That is, in case (1), the total percentage of all vehicles in the current geographic area—which is equal to 1, corresponding to 100%—minus the percentage of vehicles with dimensions smaller than the assigned dimensions in the selected vehicle threshold model, equal to 1 in this case, results in                
                     
                    1
                    -
                    1
                    =
                    0
                
            ; and in case 2, the percentage of vehicles with dimensions larger than the maximum dimensions, equal to 1 in this case, minus the selected vehicle threshold model confidence value, which is equal to 1 as the percentage of vehicles smaller than the assigned dimensions is equal to 0, yielding                 
                    1
                    -
                    0
                    =
                    1
                
            , results in                 
                    1
                    -
                    1
                    =
                    0
                
            .).
Kamel discloses selecting a vehicle threshold model, identifying a position overlap misbehavior condition in response to determining that any portion of the first vehicle dimensional boundary overlaps any portion of the second vehicle dimensional boundary, and wherein the selected vehicle threshold model comprises a selected threshold vehicle length, a selected threshold vehicle width and a selected threshold vehicle confidence value of a threshold vehicle in the current geographic area. Yang teaches wherein a length and a width are assigned to the second vehicle in the vehicle threshold model based on a distribution of vehicle length and vehicle width in a current geographic area. Monteuuis teaches wherein the selected threshold vehicle confidence value is a percentage of all vehicles in the current geographic area minus a percentage of vehicles having smaller dimensions than the selected vehicle threshold model, further wherein the calculated confidence level equals the percentage of vehicles greater than the minimum dimensions minus the selected vehicle threshold model confidence value of the threshold vehicle.
	It would have been obvious to modify the combination of Kamel and Yang with the features of: wherein the selected threshold vehicle confidence value of the threshold vehicle is a percentage of all vehicles in the current geographic area minus a percentage of vehicles in the current geographic area having an actual length less than the length of the selected vehicle threshold model and having an actual width less than the width of the selected vehicle threshold model, further wherein: the calculated confidence level equals the percentage of vehicles larger than the maximum dimensions minus the selected vehicle threshold model confidence value of the threshold vehicle in the current geographic area, as taught by Monteuuis, because these features are useful in the art for, as suggested by Monteuuis, “improv[ing] the trustworthiness assessment of a V2X message” (Monteuuis, p. 7). 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mario C. Gonzalez whose telephone number is (571) 272-5633. The Examiner can normally be reached M–F, 10:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr, can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 J. Kamel, A. Kaiser, I. ben Jemaa, P. Cincilla and P. Urien, "CaTch: A Confidence Range Tolerant Misbehavior Detection Approach," 2019 IEEE Wireless Communications and Networking Conference (WCNC), 2019, pp. 1-8, doi: 10.1109/WCNC.2019.8885740.
        2 J. -P. Monteuuis, J. Petit, J. Zhang, H. Labiod, S. Mafrica and A. Servel, “‘My autonomous car is an elephant’: A Machine Learning based Detector for Implausible Dimension,” 2018 Third International Conference on Security of Smart Cities, Industrial Control System and Communications (SSIC), 2018, pp. 1-8, doi: 10.1109/SSIC.2018.8556651.